 
 


      EMPLOYMENT AGREEMENT 
 


EMPLOYMENT AGREEMENT ("Agreement") made as of this 11th day of May, 2009 by and
between MedLink International, Inc., a Delaware corporation, having an office at
1 Roebling Court, Ronkonkoma NY 11779 (hereinafter referred to as "Employer")
and Konrad Kim, an individual with a business address c/o the
Company(hereinafter referred to as "Employee");  


      W I T N E S S E T H: 


WHEREAS, Employer desires to employ, Employee as Chief Technology Officer of
Employer; and 


WHEREAS, Employee is willing to be employed as the Chief Technology Financial
Officer of Employer in the manner provided for herein, and to perform the duties
of the Chief Technology Officer of Employer upon the terms and conditions herein
set forth; 


WHERAS, It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control. The
Board of Directors of the Company (the “Board”) recognizes that such
consideration can be a distraction to Executive and can cause Executive to
consider alternative employment opportunities. The Board has determined that it
is in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication and objectivity of Executive,
notwithstanding the possibility, threat or occurrence of a Change of Control.  


WHEREAS, The Board believes that it is in the best interests of the Company and
its stockholders to provide Executive with an incentive to continue his or her
employment and to motivate Executive to maximize the value of the Company for
the benefit of its stockholders.  


WHERAS, The Board believes that it is imperative to provide Executive with
certain severance benefits (“Severance Package”) which include twelve (12)
months salary, at his then current yearly salary rate, all outstanding stock
options not earned or exercised due to the Employee with options vesting
immediately and exercisable on the date that is 3 months from the issuance date
of the Options unless otherwise stipulated in writing.   


NOW, THEREFORE, in consideration of the promises and mutual covenants herein set
forth it is agreed as follows: 


1. Employment of Chief Technology Officer of Employer.  Employer hereby employs
Employee as Chief Financial Officer of Employer. 


2. Term.   


Subject to Section 9 and Section 10 below, the term of this Agreement shall be
for a period of Sixty (60) months commencing on June 1, 2009 (the Term).  The
Term of this Agreement shall be automatically extended for an additional (2)
year period, unless either party notifies the other in writing at least ninety
(120) days prior to the expiration of the then existing Term of its intention
not to extend the Term.  During the Term, Employee shall devote substantially
all of his business time and efforts to Employer and its subsidiaries and
affiliates.   


3. Duties.  The Employee shall perform those functions generally performed by
persons of such title and position, shall attend all meetings of the
stockholders and the Board (if invited to attend), shall perform any and all
related duties and shall have any and all powers as may be prescribed by
resolution of the Board, and shall be available to confer and consult with and
advise the officers and directors of Employer at such times that may be required
by Employer.  Employee shall report directly and solely to the Board. 


4. Compensation.  


a. (i) Employee shall be paid a base pay of $120,000 per year during the Term of
this Agreement.  Employee shall be paid periodically in accordance with the
policies of the Employer during the term of this Agreement, but not less than
bi-monthly.  During the Term Employee shall be the second highest paid employee
of the Company or any of its subsidiaries in terms of monetary compensation.  In
the event another employee other than the Chief Executive Officer of Employer or
any of its subsidiaries is paid a monetary compensation that is higher than
Employee’s, Employee’s monetary compensation shall be adjusted to equal such
employee’s monetary compensation plus an additional 4%. 


(ii) Employee is eligible for an annual bonus, if any, which will be determined
and paid in accordance with policies set from time to time by the compensation
committee of the Board.  


b. At the beginning of each 12 month period during the Term, Employer shall
grant Employee 500,000 options (“Options”) to purchase shares of the Company’s
common stock pursuant to the Company’s Stock Option Plan then in effect, at an
exercise price per share equal to the Fair Market Value of the Company’s common
stock.  The Options shall be exercisable for a period of seven (7) years from
their date of issuance.  The Options shall vest and become exercisable on the
date that is 12 months from the issuance date of the Options. 


c. Employer shall include Employee in its health insurance program, payment of
premiums in accordance with company policy.  


d.  Employee shall receive an automobile allowance in the amount of $1000.00 per
month.

    

e.  Employee shall have the right to participate in any other employee benefit
plans established by Employer. 


f. (i) In the event of a "Change of Control" whereby:  


(A) A person (other than a person who is an officer or a Director of Employer on
the effective date hereof), including a "group" as defined in Section 13(d)(3)
of the Securities Exchange Act of 1934, after execution of this Agreement
becomes, or obtains the right to become, the beneficial owner of Employer
securities having 50% or more of the combined voting power of then outstanding
securities of the Employer that may be cast for the election of directors of the
Employer;  


(B) At any time, a majority of the Board-nominated slate of candidates for the
Board is not elected;  


(C) Employer consummates a merger in which it is not the surviving entity;  


(D) Substantially all Employer's assets are sold; or  


(E) Employer's stockholders approve the dissolution or liquidation of Employer;
then  


            (ii)   All stock options and warrants ("Rights") granted by Employer
to Employee under any plan or otherwise prior to the effective date of the
Change of Control, shall become vested, accelerate and become immediately
exercisable with the employee option of cashless exercise; any time within
twelve months after the effective date of the change of control, adjusted for
any stock splits and capital reorganizations having a similar effect, subsequent
to the effective date hereof. In the event Employee owns or is entitled to
receive any unregistered securities of Employer, then Employer shall use its
best efforts to effect the registration of all such securities as soon as
practicable, but no later than 120 days after the Change of Control; provided,
however, that such period may be extended or delayed by Employer for one period
of up to 60 days if, upon the advice of counsel at the time such registration is
required to be filed, or at the time Employer is required to exercise its best
efforts to cause such registration statement to become effective, such delay is
advisable and in the best interests of Employer because of the existence of
non-public material information, or to allow Employer to complete any pending
audit of its financial statements.  


5.  Expenses.  Employee shall be reimbursed for all of his actual out-of-pocket
expenses incurred in the performance of his duties hereunder, provided such
expenses are acceptable to Employer, which approval shall not be unreasonably
withheld, for business related travel and entertainment expenses, and that
Employee shall submit to Employer detailed receipts, according to IRS
guidelines, with respect thereto. 


6. Vacation. Employee shall be entitled to receive four (4) weeks paid vacation
time during each year of employment with dates agreed upon by Employer. Vacation
time may not be accrued beyond the end of the calendar year. In the event of
separation of employment, for any reason, vacation time accrued and not used, in
that calendar year, shall be paid at the salary rate of Employee in effect at
the time of employment separation. 


7. Secrecy.  At no time shall Employee disclose to anyone any confidential or
secret information (not already constituting information available to the
public) concerning (a) internal affairs or proprietary business operations of
Employer or (b) any trade secrets, new product developments, patents, programs
or programming, especially unique processes or methods. 


8.  Covenant Not to Compete.   


(a) Subject to, and limited by, Section 10(b), Employee will not, at any time,
during the term of this Agreement, and for one (1) year thereafter, either
directly or indirectly, engage in, with or for any enterprise, institution,
whether or not for profit, business, or company, competitive with the business
(as identified herein) of Employer as such business may be conducted on the date
thereof, as a creditor, guarantor, or financial backer, stockholder, director,
officer, consultant, advisor, employee, member, inventor, producer, director, or
otherwise of or through any corporation, partnership, association, sole
proprietorship or other entity; provided, that an investment by Employee, her
spouse or her children is permitted if such investment is not more than four
percent (4%) of the total debt or equity capital of any such competitive
enterprise or business and further provided that said competitive enterprise or
business is a publicly held entity whose stock is listed and traded on a
national stock exchange or through the NASDAQ Stock Market.  As used in this
Agreement, the business of Employer shall be deemed to include the development
and marketing of Healthcare IT systems.   


(b) For a period one year from the date of termination of this agreement
Employee shall not contact or solicit any of the Companies customers, employees
or suppliers. 


(c) During the entire time of employment, any outside consulting (paid or
unpaid), employment, business venture or compensated activities must receive the
written approval of the compensation committee, established by the board of
directors, or any other committee of the board of directors serving such
function. 


9.  Termination.   


 a. Termination by Employer

(i) Employer may terminate this Agreement upon written notice for Cause.  For
purposes hereof, "Cause" shall mean (A) Employee's misconduct as could
reasonably be expected to have a material adverse effect on the business and
affairs of Employer, (B) the Employee's disregard of lawful instructions of
Employers Board of Directors consistent with Employee's position relating to the
business of Employer or neglect of duties or failure to act, which, in each
case, could reasonably be expected to have a material adverse effect on the
business and affairs of Employer,(C) engaging by the Employee in conduct that
constitutes activity in competition with Employer, including any unapproved
activities identified in section 8(c) of this agreement; and/or (D) the
conviction of Employee for the commission of a felony.  Notwithstanding anything
to the contrary in this Section 9(a)(i), Employer may not terminate Employee's
employment under this Agreement for Cause unless Employee shall have first
received notice from the Board advising Employee of the specific acts or
omissions alleged to constitute Cause, and such acts or omissions continue after
Employee shall have had a reasonable opportunity (at least 10 days from the date
Employee receives the notice from the Board) to correct the acts or omissions so
complained of.  In no event shall alleged incompetence of Employee in the
performance of Employee's duties be deemed grounds for termination for Cause. 


(ii) If Employer shall terminate this Agreement under Section 9(a)(i), Employee
shall be entitled to receive the greater of: (a) the remaining salary due to
Employee under this Agreement, or (b) twelve (12) months salary, at his then
current yearly salary rate, all outstanding stock options not earned or
exercised due to the Employee with options vesting immediately and exercisable
on the date that is 3 months from the issuance date of the Options(the
“Severance Payment”), and Employer shall pay 100% of the C.O.B.R.A. premiums for
twelve (12) months after such termination.  


(iii) This agreement automatically shall terminate upon the death of Employee,
except that Employee's estate shall be entitled to receive any amount accrued
under Section 4(a).  


b. Termination by Employee 


(i) Employee shall have the right to terminate his employment under this
Agreement upon 30 days' notice to Employer given within 90 days following the
occurrence of any of the following events (A) through (F) or within three years
following the occurrence of event (G): 


(A) Employee is not appointed or retained as Chief Financial Officer (or a
substantially similar position). 


(B) Employer acts to materially reduce Employee's duties and responsibilities
hereunder.  Employee's duties and responsibilities shall not be deemed
materially reduced for purposes hereof solely by virtue of the fact that
Employer is (or substantially all of its assets are) sold to, or is combined
with, another entity, provided that Employee shall continue to have the same
duties and responsibilities with respect to Employer's business, and Employee
shall report directly to the board of directors of the entity (or individual)
that acquires Employer or its assets. 


(C) Employer acts to change the geographic location of the performance of
Employee's duties from the Suffolk County of New York area.   


(D) A Material Reduction (as hereinafter defined) in Employee's rate of base
compensation, or Employee's other benefits.  "Material Reduction" shall mean a
ten percent (10%) differential; 


(E) A failure by Employer to obtain the assumption of this Agreement by any
successor; 


(F) A material breach of this Agreement by Employer, which is not cured within
thirty (30) days of written notice of such breach by Employer; 


(G) A Change of Control. 


(ii)  Anything herein to the contrary notwithstanding, Employee may terminate
this Agreement upon thirty (30) days written notice to Employer.   


(iii)  If Employee shall terminate this Agreement under Section 9(b)(i),
Employee shall be entitled to receive the greater of: (a) the remaining salary
due to Employee under this Agreement, or (b) twelve (12) months salary, at his
then current yearly salary rate, all outstanding stock options not earned or
exercised due to the Employee with options vesting immediately and exercisable
on the date that is 3 months from the issuance date of the Options(the
“Severance Payment”), and Employer shall pay 100% of the C.O.B.R.A. premiums for
twelve (12) months after such termination. Other than the Severance Payment and
the payment of C.O.B.R.A. premiums described in this section 9(b)(iii), Employer
shall have no further obligation to compensate Employee pursuant to Section 4
above.   


c. Termination by Board of Directors actions due to economic hardship of the
Employer. 


(i) In the event the Employer, under direction from its board of directors due
to financial distress, is required to take actions that may effect any or all of
the Section 9(b)(i) events (A) through (F)  


(ii)  Within thirty (30) days of such board action, Employee may voluntarily
terminate this Agreement with written notice to Employer.   


(iii)  If Employee shall terminate this Agreement under Section 9(c)(ii),
Employee shall be entitled to “Severance Payment” and Employer shall pay 100% of
the C.O.B.R.A. premiums for twelve (12) months after such termination. Other
than the payments set forth in this section 9(c)(iii) and the payment of
C.O.B.R.A. premiums described in this section 9(c)(iii), Employer shall have no
further obligation to compensate Employee pursuant to Section(s) 4 or
9(b)above.  If Employee shall terminate this Agreement pursuant to Section
9(c)(ii), Employee shall not be entitled to the Severance Payment or any
additional compensation as provided in Section 4 or 9(b)above. 


10. Consequences of Breach by Employer;

Employment Termination             


a.  If the Employer shall terminate Employee's employment under this Agreement
in any way that is a breach of this Agreement by Employer, the following shall
apply: 


(i) Employee shall be entitled to receive the “Severance Payment”, and Employer
shall pay 100% of the C.O.B.R.A. premiums for twelve (12) months after such
termination. Other than the Severance Payment and the payment of C.O.B.R.A.
premiums described, Employer shall have no further obligation to compensate
Employee pursuant to Section(s) 4 or 9 above; and 


(ii) Employee shall be entitled to payment of any previously declared bonus as
provided in Section 4(a) above. 


b. In the event of termination of Employee's employment pursuant to Section
9(b)(i) of this Agreement, Sections 8(a) and 8(b) shall apply to Employee for
the number of months remaining under this Agreement at the time of termination
plus a period of six (6) months thereafter. 


11. Remedies 


Employer recognizes that because of Employee's special talents, stature and
opportunities in the Healthcare industry, and because of the nature of and
compensation practices of said industry and the material impact that individual
projects can have on the Company's results of operations, in the event of
termination by Employer hereunder (except under Section 9(a)(i) or (ii), or in
the event of termination by Employee under Section 9(b)(i) before the end of the
agreed term), the Employer acknowledges and agrees that the provisions of this
Agreement regarding further payments of base salary, bonuses and the
exercisability of Rights constitute fair and reasonable provisions for the
consequences of such termination, do not constitute a penalty, and such payments
and benefits shall not be limited or reduced by amounts' Employee might earn or
be able to earn from any other employment or ventures during the remainder of
the agreed term of this Agreement. 


12. Excise Tax. In the event that any payment or benefit received or to be
received by Employee in connection with a termination of his employment with
Employer would constitute a "parachute payment" within the meaning of Code
Section 280G or any similar or successor provision to 280G and/or would be
subject to any excise tax imposed by Code Section 4999 or any similar or
successor provision then Employer shall assume all liability for the payment of
any such tax and Employer shall immediately reimburse Employee on a "grossed-up"
basis for any income taxes attributable to Employee by reason of such Employer
payment and reimbursements.   

  

13. Attorneys' Fees and Costs.  If any action at law or in equity is necessary
to enforce or interpret the terms of this Agreement, the prevailing party shall
be entitled to reasonable attorney's fees, costs and necessary disbursements in
addition to any other relief to which he may be entitled. 


14. Entire Agreement; Survival.  This Agreement contains the entire agreement
between the parties with respect to the transactions contemplated herein and
supersedes, effective as of the date hereof any prior agreement or understanding
between Employer and Employee with respect to Employee's employment by Employer.
The unenforceability of any provision of this Agreement shall not effect the
enforceability of any other provision.  This Agreement may not be amended except
by an agreement in writing signed by the Employee and the Employer, or any
waiver, change, discharge or modification as sought.  Waiver of or failure to
exercise any rights provided by this Agreement and in any respect shall not be
deemed a waiver of any further or future rights. 


b. The provisions of Sections 4, 7, 8, 9(a)(ii), 9(b)(iii), 10, 11, 12, 14, 16,
17 and 18 shall survive the termination of this Agreement. 


15. Assignment.  This Agreement shall not be assigned to other parties. 


16.  Governing Law.  This Agreement and all the amendments hereof, and waivers
and consents with respect thereto shall be governed by the laws of the State of
New York, without regard to the conflicts of laws principles thereof. 


17. Notices.  All notices, responses, demands or other communications under this
Agreement shall be in writing and shall be deemed to have been given when  


a. delivered by hand;  


b. sent be telex or telefax, (with receipt confirmed), provided that a copy is
mailed by registered or certified mail, return receipt requested; or  


c.  received by the addressee as sent be express delivery service (receipt
requested) in each case to the appropriate addresses, telex numbers and telefax
numbers as the party may designate to itself by notice to the other parties:   


(i) if to the Employer:

                              MedLink International, Inc.

                              1 Roebling Court

                              Ronkonkoma, NY 11779

                              Telefax: (631) 342-8819

                              Telephone:(631)-342-8800 


(ii) if to the Employee:

                              1 Roebling Court

                              Ronkonkoma, NY 11779

                              Telefax: (631) 342-8819

                              Telephone:(631)-342-8800 


18. Severability of Agreement.  Should any part of this Agreement for any reason
be declared invalid by a court of competent jurisdiction, such decision shall
not affect the validity of any remaining portion, which remaining provisions
shall remain in full force and effect as if this Agreement had been executed
with the invalid portion thereof eliminated, and it is hereby declared the
intention of the parties that they would have executed the remaining portions of
this Agreement without including any such part, parts or portions which may, for
any reason, be hereafter declared invalid.   


[SIGNATURE PAGE FOLLOWS]

 


IN WITNESS WHEREOF, the undersigned have executed this agreement as of the day
and year first above written. 
 


Employee 
 


Signature: /s/ Konrad Kim 


Printed Name: Konrad Kim 


Date:  


MEDLINK INTERNATIONAL, INC. 
 


By: /s/ Ray Vuono 


Name: Ray Vuono 


Title: Chief Executive Officer 


Date:          
 
 
